Citation Nr: 0215921	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  97-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for infertility, to 
include as due to herbicide exposure in Vietnam.

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure in Vietnam.

3.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  

In a September 1999 rating decision, the RO increased the 
evaluation for the veteran's PTSD from 30 percent to 50 
percent, effective from September 17, 1996 (the effective 
date of the initial grant of service connection).  As the 50 
percent evaluation represents less than the maximum available 
under applicable diagnostic criteria, the veteran's claim for 
a higher initial evaluation remains viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also observes that the veteran was issued a 
Statement of the Case in February 2000 regarding the issue of 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  However, as the veteran has not 
responded to this issuance to date, this matter is not before 
the Board at the present time.

The claims of entitlement to an initial evaluation in excess 
of 50 percent for PTSD and service connection for migraine 
headaches will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims of service connection for infertility 
and a skin disorder has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence showing that the 
veteran currently suffers from infertility that has been 
determined to be etiologically related to his active service, 
any incident therein, including claimed herbicide exposure, 
or any service-connected disability.

3.  There is no competent medical evidence showing that the 
veteran currently suffers from a chronic skin disease that 
has been determined to be etiologically related to service or 
any incident therein, including claimed herbicide exposure.


CONCLUSIONS OF LAW

1.  Infertility was not incurred as a result of herbicide 
exposure during service or incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2002).

2.  A skin disorder was not incurred as a result of herbicide 
exposure during service or incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained service medical records, and post-service 
medical records corresponding to treatment reported by the 
veteran.  He has also been afforded VA medical examinations.  
Although the examination reports did not directly address the 
etiology of his claimed disorders, the Board, for reasons 
described in further detail below, does not find such 
opinions to be "necessary" under the provisions of 38 
U.S.C.A. § 5103A(d) (West Supp. 2002).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in rating 
decisions, Statements of the Case, and in a September 2001 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).  
The September 2001 letter, which includes a discussion of the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Also, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002). 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) (2002) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 3.307(a)(6)(iii) (2002).  In such circumstances, 
service connection may be granted on a presumptive basis for 
the diseases listed in 38 C.F.R. § 3.309(e) (2002).  See 38 
C.F.R. § 3.307(a)(6)(ii) (2002).

While prostatitis was indicated in June 1970, during service, 
the veteran's November 1973 separation examination report is 
negative for any reproductive disorders, including 
infertility.  (The Board does observe that service connection 
is separately in effect for erectile dysfunction.)  A January 
1997 VA urology examination revealed testosterone luteinizing 
hormone and prolactin within normal limits, with no fertility 
problem.  A private medical record from March 1997 indicates 
that the veteran had complaints of "sexual dysfunction" 
following the use of Toprol XL, and his use of this 
medication was discontinued.  To date, however, none of the 
veteran's treatment providers has identified a current 
fertility disorder or otherwise commented on the etiology of 
any current reproductive disorder.

During service, the veteran was treated for a penile rash in 
May 1969 and venereal warts in August 1969.  However, no 
venereal rash was indicated on a follow-up evaluation in June 
1970, and the veteran's November 1973 separation examination 
report is negative for any skin disorders.  In September 
1987, the veteran was seen by a doctor with complaints of 
pruritus and diagnosed with urticaria.  Although the veteran 
complained of a history of dyshidrotic eczema of the fingers 
and toes during his December 1996 VA Agent Orange 
examination, no abnormalities were shown objectively other 
than a small lump on the left breast.  In June 1999 the 
veteran was seen at a VA facility with complaints of 
dyshidrotic eczema and a history of a rash dating back to 
1969, and a fungal culture was noted to be positive.  An 
August 2002 VA diabetes mellitus examination revealed no 
lesions or ulcerations of the skin, although yellow 
discoloration of the toenails compatible with onychomycosis 
was noted.  To date, none of the veteran's treatment 
providers has attributed any current skin disorder to service 
or any incident therein.

With regard to both of the claimed disorders described in 
this section, the Board initially observes that the veteran 
has not been diagnosed with any of the diseases listed in 38 
C.F.R. § 3.309(e) (2002), such as chloracne (or another 
acneform disease consistent with chloracne), porphyria 
cutanea tarda, or prostate cancer.  As such, the regulations 
concerning herbicide exposure and the subsequent development 
of certain diseases do not apply in this case, and the 
veteran's claims must be considered solely as direct service 
connection claims.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

That having been noted, the Board notes that neither 
infertility nor a chronic skin condition was clinically 
evident in service or for many years thereafter.  Moreover, 
the record contains no competent medical evidence suggesting 
a direct etiological relationship between his claimed 
infertility and skin disorder and service.  Indeed, the 
clinical evidence of record shows that the veteran was not 
seen for any infertility complaints for more than 23 years 
following service and for any skin complaints for more than 
14 years after service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in reaching a determination on a claim for 
service connection).  

Given the absence of infertility or a chronic skin disorder 
in service, and given the lack of competent evidence relating 
the veteran's currently claimed disorders to service, an 
examination addressing the nature and etiology of such 
disorders is not "necessary" under 38 U.S.C.A. § 5103A(d) 
(West Supp. 2002).  In this regard, the Board observes there 
is no reasonable possibility that a VA examination would 
demonstrate an etiological relationship between the claimed 
disorders and service.

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as articulated during his May 
1999 RO hearing and his September 2002 hearing.  The Board 
observes that his spouse also presented testimony during the 
latter hearing.  However, neither the veteran nor his spouse 
has been shown to possess the requisite medical training, 
credentials, or other expertise necessary to render a 
diagnosis or a competent opinion as to medical causation.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As such, this lay evidence does not constitute 
competent medical evidence and lacks probative value.

Overall, the competent medical evidence of record reflects 
that the veteran has not been diagnosed with reproductive or 
skin disorders that are among the disabilities that have been 
determined to be etiologically related to herbicide exposure 
in Vietnam.  Moreover, neither infertility nor a chronic skin 
disorder was objectively shown in service or for many years 
thereafter and there is no competent medical evidence 
suggesting a direct etiological relationship between any 
current disorders and service.  As the preponderance of the 
evidence is against the veteran's claims for these disorders, 
his claims must be denied.  

In reaching this determination, the Board acknowledges that 
the VA is required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine does not apply in 
this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002).


ORDER

The claim of entitlement to service connection for 
infertility, to include as due to herbicide exposure in 
Vietnam, is denied.

The claim of entitlement to service connection for a skin 
disorder, to include as due to herbicide exposure in Vietnam, 
is denied.


REMAND

In reviewing the evidence added to the record subsequent to 
the September 1999 Supplemental Statement of the Case (SSOC), 
the Board notes that VA and private medical records, dated 
from April 1999 to February 2002, have been received by the 
RO.  These records reflect treatment for both psychiatric 
symptoms and headaches.  In addition, in August 2002, the 
veteran underwent VA psychiatric examination and a report of 
that examination has been associated with the claims folder.  
However, to date the RO has not issued an SSOC addressing 
this evidence.  It is incumbent upon the RO to issue an SSOC 
whenever new evidence is added to the claims file before a 
case is certified to the Board, and the failure of the RO to 
do so constitutes a procedural defect requiring a remand by 
the Board.  See 38 C.F.R. §§ 19.9, 19.31 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a Supplemental 
Statement of the Case addressing the 
issues of entitlement to an initial 
evaluation in excess of 50 percent for 
PTSD and service connection for migraine 
headaches.  This Supplemental Statement 
of the Case should address all evidence 
added to the claims file since the 
September 1999 Supplemental Statement of 
the Case, and consideration should also 
be given to the newly enacted provisions 
of 38 U.S.C.A. §§ 5103 and 5103A (West 
1991 & Supp. 2002).  The RO should afford 
the veteran and his representative a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required on the part of the veteran unless he is so notified 
by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________
Kelly B. Conner
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



